Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	This Office Action is in response to the amendment filed on 06/28/2021.
	Currently, claims 1-6, 12 and 21-24.   

Claim Objections
Claim 21 is objected to because of the following informalities:  “at level” should be “at a level” in line 4 to properly introduce the level.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claim 1, 3-7, 12 and 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuraguchi (US 2013/0248874, published 09/26/2013) in view of Kuraguchi et al. (“Kuraguchi 355’ “ US 2015/0270355 published 09/24/2015).
As to claim 1, Kuraguchi shows a semiconductor device (see Fig. 1B), comprising: 
a first nitride semiconductor layer on a substrate (see layer 30 of GaN being carrier running/channel on lower substrate 10 therebelow; [0015]); 
a second nitride semiconductor layer (second barrier layer 40 of AlGaN; [0016] and [0020]) on the first nitride semiconductor layer and having a larger bandgap than the first nitride semiconductor layer (GaN vs. AlGaN bandgaps); 
a source electrode (source 120; [0014]) on the second nitride semiconductor layer; 
a drain electrode (drain 70; [0014]) on the second nitride semiconductor layer; 
a gate electrode (gate electrode 80; [0014]) between the source electrode and the drain electrode; 
and an insulating film (insulating film 60, here taken along with film 50 as a whole insulator film 50+60; [0023]) covering the layers below and an upper surface of the second nitride semiconductor layer between the gate electrode and the drain electrode and between the gate electrode and the source electrode (see layer 50+60 covering all the parts below including an upper surface of 40 between 80 and 70 as well as 80 and 120), a first portion of the insulating film being between the gate electrode and the first nitride semiconductor layer (see the portion of 60 in the gate trench, which is part of 50+60 overall), 

a portion of the drain electrode (drain electrode 70 has part above part of the layer 50+60) is on an upper surface of the insulating film, and 
a portion of the source electrode (part of the source 120 is on top of the layer 50+60) is on the upper surface of the insulating film.  
 
However Kuraguchi fails to show a third nitride semiconductor layer of p-type conductivity on the second nitride semiconductor layer between the drain electrode and the gate electrode and spaced from the drain electrode, where the insulating film is covering the third nitride semiconductor layer, and the insulating film being in direct contact with a first side surface of the third nitride semiconductor layer and in direct contact with a second side surface of the third nitride semiconductor layer, the first and second side surfaces being opposite to each other.  

Kuraguchi 355’ shows a third nitride semiconductor layer of p-type conductivity on a second nitride semiconductor layer between a drain electrode and a gate electrode and spaced from the drain electrode (see layer 24 made of p type material, of 10 nm in an embodiment, on layer 16 between drain 20 and gate 26 spaced from the drain 20, note this layer is doped with Mg; [0044]; see Fig. 1 introducing the layer and Fig. 8 showing some specifics of an embodiment thereof; [0076]).  



The office notes that after the combination above is made the device that results is 24 there is an insulating film is covering the third nitride semiconductor layer (see insulator 60 in Kuraguchi primary reference will be over the p-type material 24 from Kuraguchi 355’ being brought in during the combination above).  Further, as is seen in the Picture 1 below for the applicant’s convenience the outside opposing leftmost and rightmost sidewalls of the part 24 brought in from the secondary reference (Kuraguchi 355’) will have the overall insulator layer 50+60 touching the outside leftmost and rightmost sidewalls because of the parts of 50, which are part of 50+60 as a whole, that are touching those outside leftmost and rightmost sidewalls when the combination is made.  See Picture 1 on next page.  

    PNG
    media_image1.png
    719
    1151
    media_image1.png
    Greyscale

Picture 1:  Showing the result of the proposed combination of references in the grounds of rejection above (if the picture is not clear enough for the applicant they may request an emailed copy, and/or more accenting to be added).  In brief, part 24 is brought in from the secondary reference into the primary reference right above layer 40, right below layer 50, on either side of the gate recess that is formed in layers 40/30.  This setup that results appears to have 50+60 touching the outside edges of 24 on each side where 50 touches the outside edges of 24.  


As to claim 3, Kuraguchi, as modified by Kuraguchi 355’ above, shows a device wherein a thickness of the third nitride semiconductor layer on the second nitride semiconductor is 40 nm 

As to claim 4, Kuraguchi, as modified by Kuraguchi 355’ above, shows a device wherein the insulating film is also between the gate electrode and the second nitride semiconductor and between the gate electrode and the third nitride semiconductor (note in the combination device in the combination above the gate insulator 50+60 of the primary reference will be between the gate electrode 80 of the primary reference and the barrier layer 40 and note also that this is between the gate electrode 80 and the part 24 being brought in from the secondary reference Kuraguchi 355’ when 24 is brought in).  

As to claim 5, Kuraguchi, as modified by Kuraguchi 355’ above, shows a device wherein the gate electrode extends in a trench from the upper surface of the second nitride semiconductor layer into the second nitride semiconductor layer (see gate electrode 80 being down in layer 40 in a trench from the upper surface of 40 down into 40).  

As to claim 6, Kuraguchi, as modified by Kuraguchi 355’ above, shows a device wherein the third nitride semiconductor layer includes at least one of magnesium, beryllium, carbon, or zinc as a dopant (see the dopant for the layer 24 noted above is Mg; [0044]).  

As to claim 12, Kuraguchi, as modified by Kuraguchi 355’ above, shows a device wherein the third nitride semiconductor layer directly contacts the second nitride semiconductor layer (note the layer 24 brought in from the secondary reference is in contact with the barrier layer in the primary reference).  

As to claim 21, Kuraguchi, as modified by Kuraguchi 355’ above, shows a device wherein the first portion of the insulating film has a first surface which is in direct contact with the first nitride semiconductor layer (see lowermost surface of film 60 down in the trench in contact with channel layer), and the first surface is at level that is deeper into the first nitride semiconductor layer than is a bottommost surface of the second nitride semiconductor layer (note that the bottommost surface of 60 goes down further than the lowermost surface of 40 in the primary reference as modified by the secondary reference above).  

As to claim 22, Kuraguchi, as modified by Kuraguchi 355’ above, shows a device wherein the first nitride semiconductor layer has a first upper surface and a second upper surface (see the upper surface of 30 that is directly below the gate’s middle part poking down and the upper surface of 30 that is other than below the middle of the gate), the first upper surface is directly below a bottommost surface of the gate electrode (see the first upper surface noted above being below the gate’s lowermost surface), and the second upper surface is in direct contact with a bottom surface of the second nitride semiconductor layer (see the second upper surface of 30 discussed above being in direct contact with lower surface of 40), the first upper surface is at a level that is deeper into the first nitride semiconductor layer than is the second upper surface (note the first upper surface discussed above is deeper down into 30 than the second upper surface noted above).  

As to claim 23, Kuraguchi, as modified by Kuraguchi 355’ above, shows a device wherein the third nitride semiconductor layer is in direct contact with the second nitride semiconductor 


As to claim 24, Kuraguchi shows a semiconductor device (see the embodiment noted above for claim 1), comprising: 
a first nitride semiconductor layer on a substrate (see first 3-N layer noted above on substrate); 
a second nitride semiconductor layer on the first nitride semiconductor layer and having a larger bandgap than the first nitride semiconductor layer (see second 3-N layer noted above); 
a source electrode on an upper surface of the second nitride semiconductor layer (see source electrode noted above); 
a drain electrode on the upper surface of the second nitride semiconductor layer (see drain electrode noted above), the drain electrode spaced from the source electrode in a first direction parallel to the upper surface of the second nitride semiconductor layer (note the drain is spaced from the source electrode in the left-right direction parallel to the upper surface of the second 3-N layer noted above); 
a gate electrode between the source electrode and the drain electrode in the first direction (note the gate electrode discussed above between source electrode and drain electrode in the left-right direction), the gate electrode extending in a second direction into the second nitride semiconductor layer (note the gate electrode extends downwards in the up-down direction down into the second 3-N layer noted above in the recessed gate structure, here the office notes specifically that while the figures, which are not to perfect scale, seem to depict the layer 80 as not extending downwards far enough such that it explicitly goes into the 
an insulating film (note the insulation film 50+60 noted above) covering an upper surface of the layers therebelow (see 50+60 covering the layers therebelow), a first portion of the insulating film being between the gate electrode and the first nitride semiconductor layer (note the first portion of the insulating layer 50+60 that id down in the gate trench under the gate electrode between the gate electrode and the first 3-N layer noted above),  
wherein the first portion of the insulating film is in direct contact with the gate electrode and the first nitride semiconductor layer (note the portion of 50+60 that is down in the gate trench is in direct contact with the gate electrode and the first 3-N layer noted above), 
a portion of the drain electrode is on an upper surface of the insulating film (note part of the drain electrode discussed above is on an upper surface of the insulating film 50+60), and 
a portion of the source electrode is on the upper surface of the insulating film (note part of the drain electrode discussed above is on an upper surface of the insulating film 50+60).  

However Kuraguchi fails to show the device being one including a third nitride semiconductor layer of p-type conductivity on the upper surface of the second nitride semiconductor layer between the drain electrode and the gate electrode in the first direction 

Kuraguchi 355’ shows a third nitride semiconductor layer of p-type conductivity on a second nitride semiconductor layer between a drain electrode and a gate electrode and spaced from the drain electrode (see layer 24 made of p type material, of 10 nm in an embodiment, on layer 16 between drain 20 and gate 26 spaced from the drain 20, note this layer is doped with Mg; [0044]; see Fig. 1 introducing the layer and Fig. 8 showing some specifics of an embodiment thereof; [0076]).  

It would have been obvious to one of ordinary skill in the art, before the effective filing date, to have used the third nitride semiconductor layer of p-type material as taught by Kuraguchi 355’ to have made a p-type layer for the device in Kuraguchi with the motivation of helping to alleviate mainly a lateral electric field (see the function of the p-type layer 24 being to alleviate mainly a lateral electric field).  

The office notes that in the combined device of Kuraguch as modified by Kuraguchi 355’ above, the device resulting from the combination appears to be (see Picture 1 for the resulting .  


Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuraguchi (US 2013/0248874, published 09/26/2013) in view of Kuraguchi et al. (“Kuraguchi 355’ “ US 2015/0270355 published 09/24/2015) as applied to claim 1, further in view of Smith (2003/0157776 published 08/21/2003).  
As to claim 2, Kuraguchi, as modified by Kuraguchi 355’ above for claim 1, shows the device as noted above, but fails to show the device being one wherein when a width d2 of the third nitride semiconductor layer in a direction parallel to a plane of the substrate is substracted from a shortest distance d1 between the drain electrode and the gate electrode, the difference is within a range of 0.5 um to 2 um, endpoint inclusive explicitly (as Kuraguchi does not describe such dimensions in his disclosure other than to suggest a general source-drain width of 5 um – 30 um in an embodiment; [0037] of Kuraguchi).  

Smith shows a device being one where a width d2 of a third nitride semiconductor layer in a direction parallel to a plane of a substrate (see width of 30 here being taken as a partial 

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have used the dimensions for a feature between gate and drain as well as a distance between gate and drain which then result in a ~1 um difference as taught by Smith to have made the dimensions for the similar part 24 in Kuraguchi and gate to drain length in Kuraguchi with the motivation of using real life suggested dimensions for making similar features in real life embodiments where Kuraguchi had left the dimensions generic (see Smith providing real life dimensions for similar layers in making real devices which Kuraguchi leave the dimensions generic).  

Response to Arguments
Applicant’s arguments, see Remarks, filed 06/08/2021, with respect to the objections to the drawings and the rejections under 35 U.S.C 112 have been fully considered and are 

Applicant’s arguments, see Remarks, filed 06/08/2021, with respect to the rejection(s) of claim(s) under 35 U.S.C 103 have been fully considered and are persuasive.  Therefore, the previous grounds of rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the same combination of references previously utilized with the insulation layer being re-designated as 50+60, as this appears to be a valid designation of parts and will have the part 50 (of the overall part 50+60) meeting the newly introduced limitations in the combination.  The office notes regarding the applicant’s arguments against the prior grounds of rejection, to the extent to which they are applicable to the new grounds of rejection, that the references themselves, alone, do not show the newly recited feature.  The office agrees with this, however the office has to note that when the references are combined, and with the insulation layer designated as 50+60 then all limitations are met by the combination of the two references as shown in Picture 1 above and the above grounds of rejection.  
The office notes here for the applicant again that while it may appear that this amendment did effectively not make any progress the office notes that likely progress was made, though just not against this particular grounds of rejection.  There are but few references/combinations of references left that are applicable to the claims.  With that being said however the office did do several other searches for cases that are similar to this case and the best references from those searches have been reviewed for this case as well, which yields the reference US 8,148,752 (and its pgpub).  The office notes that when read in context the Fig. 1 embodiment taken with the gate variation in Fig. 19 appears to be either anticipatory, or 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRANT S WITHERS whose telephone number is (571)270-1570.  The examiner can normally be reached on 8-5 M-F.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GRANT S WITHERS/              Primary Examiner, Art Unit 2891